         Case 5:10-cr-00153-F Document 108 Filed 08/04/21 Page 1 of 2



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )
                                          )   Case No. CR-10-153-F
-vs-                                      )
                                          )
KENYATTA WAYNE ACEY,                      )
                                          )
                    Defendant.            )

                                     ORDER

       The court is in receipt of the Tenth Circuit’s order and judgment and mandate
issued August 3, 2021.
       As instructed, the court’s order entered February 10, 2021 (doc. no. 99),
dismissing defendant’s pro se motion to modify sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A), as supplemented (also referred to by the court and plaintiff as a
motion for compassionate release), and the court’s order entered February 22, 2021
(doc. no. 101), denying defendant’s motion to reconsider the order dismissing his
pro se motion to modify sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) are
VACATED.
        Plaintiff is GRANTED leave to file a supplement to its response in
opposition to defendant’s motion for compassionate release, addressing any matters
it deems pertinent to the court’s consideration of defendant’s motion for
compassionate release anew in light of the Tenth Circuit’s recent rulings in United
States v. McGee, 992 F.3d 1035 (10th Cir. 2021), and United States v. Maumau, 993
F.3d 821 (10th Cir. 2021). Plaintiff’s supplement shall be filed within 30 days of
the date of this order.
            Case 5:10-cr-00153-F Document 108 Filed 08/04/21 Page 2 of 2



        Defendant is GRANTED leave to file a reply to plaintiff’s supplement.
Defendant’s reply shall be filed within 20 days from the date plaintiff files its
supplement.
        IT IS SO ORDERED this 4th day of August, 2021.




10-0153p021.docx




                                         2
